The relator pleaded guilty to two informations charging unrelated misdemeanors. Upon conviction of each misdemeanor, the relator was "punishable by imprisonment in a penitentiary, or county jail, for not more than one year, or by a fine of not more than five hundred dollars, or by both." (Penal Law, § 1937.) The court had power to direct *Page 290 
that the terms of imprisonment should be served consecutively. (Penal Law, § 2190; People v. Ingber, 248 N.Y. 302.) No sentence of imprisonment for a fixed term was pronounced upon the defendant. Separate judgments of conviction were simultaneously pronounced. Each judgment provided that the defendant "be imprisoned in the penitentiary of The City of New York, there to be dealt with according to law" and each sentence or commitment bears the notation "to run consecutively."
The Parole Commission Law (now art. 7-A of the Correction Law) applies in terms to "any city of the first class wherein there is a department of correction which has jurisdiction over a workhouse, a penitentiary and a reformatory" and which has created a parole commission pursuant to the statute. (Correction Law, § 200.) It provides (§ 203) that:
"(a) After the creation of a parole commission pursuant to this article any person convicted of any crime or offense punishable by imprisonment in a penitentiary, workhouse, city prison, county jail or other institution under the jurisdiction of the department of correction of the city if sentenced to any institution under the jurisdiction of the department of correction in such city shall be sentenced and committed to a penitentiary or a workhouse or a reformatory under the jurisdiction of such department.
"(b) The court in imposing sentence shall not fix or limit the term of imprisonment of any person sentenced to any such penitentiary. The term of such imprisonment shall be terminated in the manner prescribed in section two hundred four of this article and not otherwise. and shall not exceed three years.
*      *      *      *      *      *      *
"(e) This article shall not apply to any person who is:
1. * * *
2. * * *
3. Insane, or mentally or physically incapable of being substantially benefited by being committed to a correctional and reformatory institution."
Concededly the statute was intended to apply to the city of New York. In that city the only sentence of imprisonment which a court would have power to impose upon a person *Page 291 
convicted of either offense to which the relator pleaded guilty would be for an indeterminate term which "shall not exceed three years" unless the court found that such person was "insane, or mentally or physically incapable of being substantially benefited by being committed to a correctional and reformatory institution." The maximum term of imprisonment which under theprovisions of the Penal Law may be imposed as punishment upon a person convicted of a misdemeanor is one year. Within that limit "the punishment to be inflicted in a particular case must be determined by the court authorized to pass sentence" (Penal Law, § 1931); but the Legislature has decreed in the Parole Commission Law that in the city of New York sentence of imprisonment as provided in the Penal Law may be imposed only upon persons who are "incapable of being substantially benefited by being committed to a correctional and reformatory institution." Before imposing sentence under the Parole Commission Law, the court must determine whether the person who has been convicted is capable of being benefited by such commitment. If the court determines that he is a hardened criminal not capable of being benefited by such commitment, the Parole Commission Law does not apply and under the Penal Law the court must limit the term of imprisonment to one year. If the court determines that the person who has been convicted is not insane and is capable of being substantially benefited by imprisonment in a correctional or reformatory institution rather than an ordinary jail or reformatory institution, the courtmust sentence him to a correctional or reformatory institution and may not "fix or limit the term of imprisonment." (Correction Law, § 203, supra; People v. Thompson, 251 N.Y. 428. )
During his term of imprisonment under the first sentence the Parole Commission might have terminated the offender's imprisonment in accordance with the provisions of the Parole Commission Law by "parole, * * * release [or] discharge" with the approval of the judge who made the commitment, or on the other hand the offender might be imprisoned under that sentence for three years. If two consecutive indeterminate sentences may be imposed simultaneously then, regardless of the manner in which his imprisonment under the first sentence was terminated, the offender must be imprisoned again for a term which can "be terminated in the manner prescribed *Page 292 
in section two hundred four" of the Correction Law; "and not otherwise, and shall not exceed three years." Before such indeterminate sentences to be served consecutively could be imposed, the court would be compelled to decide that at the end of the first term of imprisonment three years later the offender would still be capable of being "substantially benefited by being committed to a correctional and reformatory institution"; though discharge of the offender in accordance with section 204 before the end of three years would, it seems, indicate that, in the opinion of the Parole Commission and the trial court, longer imprisonment would not accord with the public interest; and conversely failure to terminate the imprisonment during the longest term of imprisonment permitted by the statute would, it seems, indicate that corrective and reformatory treatment failed to achieve its purpose. Such construction would thwart the purpose of the Parole Commission Law that "correctional and reformatory institutions" should be established in which offenders who are not incapable of moral improvement might be imprisoned until the desired improvement has been noted by the Parole Commission and the court, or until three years of imprisonment had been served. Such construction would deprive the Parole Commission and the court of a part of the discretionary power vested in them by law to discharge an offender from imprisonment at any time and would permit the trial court to impose upon an offender deemed capable of moral regeneration a longer term of imprisonment than could be imposed upon a confirmed criminal. That construction is contrary to the letter and the spirit of the Parole Commission Law.
So far the judges of the courts below have agreed and there is no difference of opinion between Judge FINCH and myself. Difference of opinion arises only upon the question whether the court which must sentence an offender upon conviction of two or more offenses may impose an indeterminate sentence for one offense and suspend or postpone sentence for the other offense, or offenses, until the first sentence has been served. The power of the court to impose cumulative sentences under the Penal Law
is not open to question and if the court had determined that the relator was incapable of being benefited by sentence imposed in accordance with the Parole Commission *Page 293 
Law the court could certainly have imposed sentence of imprisonment for a term of not more than one year for each offense to run consecutively in accordance with the provisions of the Penal Law; for in such case the Parole Commission Law would by its terms have no application. The Parole Commission Law does not, however, contain any express provision for cumulative sentences and the question here presented is whether the power to impose such cumulative sentences must be implied.
We are told that such power must be read into the statute because the Legislature cannot be deemed to have intended that the courts under the Parole Commission Law are required to impose the same punishment for two or more offenses as they would impose for one. The argument overlooks the fact that the basic theory of the Parole Commission Law is that where a person can benefit by correctional or reformatory treatment the court shall not fix a term of imprisonment proportioned to the offender's guilt, but shall commit the defendant to a correctional or reformatory institution for a term of imprisonment not to exceed three years. The punitive purpose of imprisonment is subordinated to its reformatory purposes. Where a statute expressly provides that sentence must be imposed which shall not be proportioned to an offender's guilt, there is little if any basis for reading into the statute an implied power to impose cumulative punishment for several offenses.
The court could not at the time of original sentence impose an indeterminate sentence for one offense under the Parole Commission Law upon a finding that the offender is capable of being benefited by commitment to a correctional or reformatory institution and, at the same time, impose a sentence for a fixed term not over one year under the Penal Law upon a contrary finding. That is undisputed. The court could not at that time impose two indeterminate sentences under the Parole Commission Law. Upon that point, as I have said, all are agreed. If the offender is subject to punishment in accordance with the Penal Law, sentence could not in any circumstance be suspended for more than one year — the longest period for which the offender might have been sentenced under the Penal Law (Code Crim. Pro. § 470-a). It follows that the only *Page 294 
sentence which could be pronounced upon an adjourned date is the same indeterminate sentence which all agree the court had no power to impose at the time of the original sentence. I can see no possible basis for reading by implication into the Parole Commission Law a power to suspend or postpone sentence for one offense in order to enable the court to impose a sentence upon the postponed date which the court had not power to impose at the time the offender was convicted. Since the statute cannot be so construed it is perhaps unnecessary to point out that a construction which would permit the court to impose sentences of imprisonment aggregating six years upon charges for which a jury trial cannot be had, would create grave doubt of the constitutionality of the statute.
The order of the Appellate Division should be reversed in so far as it modifies the order of the Supreme Court and the order of the Supreme Court should be affirmed.
RIPPEY, LEWIS and DESMOND, JJ., concur with FINCH, J.; LEHMAN, Ch. J., dissents in opinion in which LOUGHRAN and CONWAY, JJ., concur.
Order affirmed.